Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an Electroacoustic transducer of e.g. speaker, has sliding portion that is provided with low friction material which includes polymer compound swelled with liquid. The independent claim 1, identifies a uniquely distinct feature of “…the polymer compounds have a stress concentration relief structure which is a polymer brush, a plurality of polymer chains of the polymer brush are chemically or physically fixed to a surface of a voice coil or a magnetic gap of the electroacoustic transducer, and the polymer compounds are swollen with liquid, and the plurality of polymer chains are vertically elongated from the surface of the voice coil or the magnetic gap.” The independent claim 18, identifies a uniquely distinct feature of “….polymer compounds swollen with liquid, the polymer compounds have a stress concentration relief structure which is a polymer brush, a plurality of polymer chains of the polymer brush are chemically or physically fixed to a surface of the voice coil or a magnetic gap of the electroacoustic transducer, and the polymer compounds are swollen with liquid, and the plurality of polymer chains are vertically elongated from the surface of the voice coil or the magnetic gap.” The independent Claim 20, identifies a uniquely distinct feature of “…a voice coil having one end portion positioned within the magnetic gap and the other end portion coupled to the diaphragm; and a first component that is bar-shaped and extends from the diaphragm or a center cap toward the magnetic circuit, the magnetic circuit includes a guide that guides the first component along one axis, and the low friction material is applied to at least one of the first component or the guide.” 
Hiroshima (JP-05284595 A) teaches “ gel-type viscoelastic material” where polymeric materials , in particular thermoplastic ones are well-known viscoelastic material ( https://www.sciencedirect.com/topics/materials-science/viscoelastic-material)  and “ gel polymers by definition are a mixture of solid polymers and liquid electrolytes that are formulated with the goal to obtain the mechanical properties of the solid polymer while retaining the ionic conductivity of the liquid electrolyte.( https://www.sciencedirect.com/topics/materials-science/polymer-gel) and synthesizing gel polymers include polymerization of monomers. Thus, since Hiroshima teaches the low friction material includes a “gel type viscoelastic material” 
Takewa (US 20050041830) teaches on [0076] a viscoelastic coating 502 may be formed on a surface of the voice coil 105 (see FIG. 12). Specifically, a liquid viscoelastic body is applied and dried on the voice coil 105 to thinly form the viscoelastic coating 502 on the surface of the voice coil105. Note that as a material for the viscoelastic coating a polymer material with high internal loss (e.g., a material obtained by dissolving a rubber material, such as nitrile butadiene rubber (NBR) or styrene butadiene rubber (SBR), in a solvent) or an adhesive or metamorphous silicon of a water soluble emulsion type is preferably used. By using the viscoelastic coating 502, it is possible to achieve an effect similar to that achieved by using the rubber sheet 501.See at least [0076].  
 Igarashi (US10844176) teaches manufacturing of silicon rubber particle- dispersed emulsion. See at least abstract. Further, The viscosity at 25.degree. C. of the component (I) is preferably 5 to 2,000,000 mPas, more preferably 50 to 100,000 mPas, and most preferably 100 to 50,000 mPas. When it is less than 5 mPas or exceeds 2,000,000 mPas, emulsification is inhibited, and a stable aqueous dispersion liquid cannot be obtained. See at least col. 7 lines 61-65. The prior art fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SUNITA JOSHI/Primary Examiner, Art Unit 2651